UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1258


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

LORETTA E. LYNCH,     U.S.   Attorney;     ROD   ROSENSTEIN,   U.S.
Attorney (MD),

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-00552-JFM)


Submitted:   May 19, 2015                        Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine    Denise      Randolph       appeals    the    district    court’s

order dismissing her complaint as frivolous and for failing to

state a claim.     See 28 U.S.C. § 1915(e)(2)(B) (2012).                   We have

reviewed the record and find no reversible error.                    Accordingly,

we dismiss the appeal for the reasons stated by the district

court.     Randolph     v.    Holder,    No.     1:15-cv-00552-JFM         (D.   Md.

Mar. 9, 2015).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument       would     not   aid   the   decisional

process.



                                                                          DISMISSED




                                         2